Citation Nr: 1607261	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gout, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a low back disorder (other than residuals of a fractured coccyx).

3.  Entitlement to service connection for residuals of a fractured coccyx.

4.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2015 Board hearing.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for a low back disorder (other than residuals of a fractured coccyx), service connection for residuals of a fractured coccyx, as well as entitlement to a higher initial evaluation for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The clinical evidence does not show that the Veteran was diagnosed with gout in service or within one year of service, and a preponderance of the competent evidence is against a finding that the current gout is related to service; moreover, gout is not a disability that has been shown to be medically related to herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for gout, to include as secondary to herbicide exposure in Vietnam, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in June 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Board acknowledges that the Veteran identified additional private treatment records at his September 2015 Board hearing; however, he has not submitted them.  Although the RO attempted to obtain the Veteran's Social Security Administration (SSA) records, a March 2011 response from the SSA indicated that no records for the Veteran were available, and the RO issued a formal finding of unavailability in December 2012.  

The Veteran underwent a VA examination in connection with the claim decided herein in March 2011.  The VA examiner reviewed the medical evidence and lay statements and performed a physical examination.  All offered opinions were accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As such, the Board finds the examination to be sufficient and adequate for determination of service connection.  

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at his hearing by a competent representative from the American Legion.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and etiology of his gout.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated his claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran seeks entitlement to service connection for gout, to include as secondary to herbicide exposure.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Here, the Veteran's personnel records confirm that he had service in Vietnam during the Vietnam era and was given the Vietnam Service Medal with two Campaign Stars and the Vietnam Campaign Medal.  Thus, he is presumed to have been exposed to herbicides pursuant to 38 C.F.R. § 3.307.   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for gout, and contends that it is related to overseas deployments in Vietnam.  Specifically, he alleges that his gout is related to Agent Orange exposure while he served in Vietnam.  In his initial May 2009 claim, the Veteran reported that his gout had its onset in June 1967; however, at his September 2015 Board hearing, he testified that his gout had its onset sometime in the early 1970s.  

The Veteran testified that he had gouty arthritis in his foot and his left knee.  His VA treatment records confirm a current diagnosis of gout in his elbow, knee, and toes.  The Veteran specified at his September 2015 Board hearing that he was only seeking service connection for gouty arthritis, and not for generalized osteoarthritis.  

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to, gout or any symptoms reasonably attributed thereto.  Significantly, at the time of his discharge examination in August 1969, the clinical evaluation of the Veteran's lower extremities, upper extremities, and feet were within normal limits.  Similarly, the Veteran himself reported in his August 1969 Report of Medical History that he was never afflicted with swollen or painful joints; cramps in his legs; lameness; arthritis or rheumatism; bone, joint, or other deformity; or foot trouble.  Therefore, no chronic gout disorder was noted in service.  

Next, post-service clinical evidence does not reflect gout symptomatology for many years after service discharge.  The earliest post-service treatment records confirming painful joints and inflammatory arthritis are dated in January 1998.   

This is the first clinical diagnosis related to gout of record, coming nearly 30 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.  

The Veteran was provided with a VA examination in March 2011, at which time he was diagnosed as having gout in his right elbow; however, the examiner indicated that the gout had its onset after service.  At the end of the report, the examiner concluded that she could find no physical disabilities that were related to the Veteran's period of service.  

The Board recognizes that lay evidence of a continuity of symptomatology from service to the present, if deemed competent and credible, can be the basis of a grant of service connection on a direct-incurrence basis.  However, as noted above, the Veteran has been inconsistent in his reports of the onset of gout.  His initial claim indicated that the gout began in June 1967, while his sworn testimony before the Board indicated that it began sometime in the early 1970s.  Furthermore, the Veteran himself did not report any symptomology that could reasonably be related to gout upon his separation from service in August 1969.  Thus, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of gout from service to the present.  

Although the Veteran has indicated that he was treated for several disabilities in the 1970s, he has not produced any records of this treatment.  The first contemporaneous report of gout is approximately 30 years after the Veteran separated from service.  The passage of 30 years before any evidence of the disability is of record weighs heavily against a finding that such disability is related to service on a direct-incurrence basis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran also contends that his gout is related to Agent Orange exposure during service.  As discussed above, the Veteran is presumed to have been exposed to herbicides during service pursuant to 38 C.F.R. § 3.307(a)(6).  However, gout is not among those diseases enumerated in 38 C.F.R. § 3.309(e) entitled to presumptive service connection based on Agent Orange exposure.  Notwithstanding this, a Veteran who contracts a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (1994).

In this case, the Veteran is competent to report symptoms, such as foot and knee pain, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Again, it is noted that the Veteran has been inconsistent in reporting observable gout symptoms from service to the present.  Furthermore, given that the Veteran does not have medical training, he is not competent to give an opinion as to whether his current gout is caused by Agent Orange exposure, as questions of etiology (as opposed to continuity of symptomatology) are a matter for a medical professional.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board has considered the Veteran's opinion; however, it finds that it is far outweighed by medical evidence of record which shows that gout did not develop for many years after service and the fact that no competent evidence of record indicates that his gout is related to Agent Orange.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for gout, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for gout, to include as secondary to herbicide exposure in Vietnam, is denied.


REMAND

The Veteran also seeks entitlement to service connection for a low back disorder (other than residuals of a fractured coccyx), service connection for residuals of a fractured coccyx, as well as entitlement to an initial evaluation in excess of 50 percent for PTSD.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to the Veteran's claims of entitlement to service connection for a low back disorder (other than residuals of a fractured coccyx), and for residuals of a fractured coccyx, he has indicated that he fractured his coccyx in service after falling approximately 150 to 200 feet down a mountain and landing on a rock while stationed in Quy Nhon, Vietnam, in 1967.  A review of his service treatment records reveals treatment for radiating lumbar pain on December 19, 1967.  However, in March 2011, the Veteran was provided with a VA examination to determine the etiology of any current back disorder, at which time the examiner concluded that she was unable to find any supportive records of back problems in the service treatment records.  As mentioned above, the Veteran's service treatment records clearly document radiating lumbar pain in December 1967; as such, the Board finds that the March 2011 VA examination report's opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  As such, the Board finds that the Veteran should be provided with another VA examination to determine the likely etiology and onset of his current back disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the issue of entitlement to a higher initial evaluation for his service-connected PTSD, the Board notes that he was last provided with a VA examination to determine the severity of his PTSD in March 2011.  At his September 2015 Board hearing, the Veteran testified that his PTSD symptomatology had worsened since the March 2011 examination.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his PTSD.

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009).  In the instant case, the evidence shows that the Veteran is retired.  He has not alleged that he is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  However, following completion of the action requested below, a determination should be made as to whether such issue has been raised by the record.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the likely etiology of each back disability identified.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records (to include the December 19, 1967, notation of radiating lumbar pain) as well as the Veteran's statements and testimony.  

The examiner should provide an opinion, with thorough rationale, as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disability, to include residuals of a fractured coccyx, if identified, was incurred in or otherwise related to his military service.  

The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he/she should state the reasons therefor.  The examiner is advised that the term "at least as likely as not " means at least 50 percent probability.  This term does not, however, mean merely within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against it.  Therefore, the examiner need not find a "definitive" etiological connection between a current disability and the Veteran's period of active military service.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD.  All appropriate tests and studies deemed necessary should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The entire claims file must be sent to the examiner for review and the examiner should acknowledge such review in the examination report or in an addendum to the report.  

The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's service-connected PTSD, and an explanation of what the score means.  

The examiner should specifically comment upon the impact of this condition on his employability and give an opinion as to whether it is at least as likely as not that the PTSD renders him unable to secure or follow a substantially gainful occupation consistent with his education and work experience.

The examiner must set forth a rationale for all opinions provided.

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If a TDIU claim has been raised by the record, in conjunction with the appeal for a higher initial rating for PTSD, such issue should be adjudicated.  If any benefit sought on appeal remains denied, then a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


